Citation Nr: 0608999	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bursitis of the 
left hip.

4.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1982 to March 1983.  He also served on active from May 1985 
to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA)  


REMAND

The veteran's service medical records show that he was 
treated for avulsion and abrasions of the right knee after 
falling on rocks in November 1982.  He was neurologically 
intact and no swelling or tenderness was observed.  
Subsequent service medical records are negative for evidence 
of a right knee disorder, and the report of a February 1991 
examination indicates that the veteran's right knee was found 
to be normal on clinical evaluation.  

While a VA physician who examined the veteran in April 2003 
has opined that the veteran's military service contributed at 
least 50 percent to his current knee disabilities, this 
opinion appears to be based on history provided by the 
veteran.  There is no indication that he reviewed the 
veteran's claims folder or service medical records.  
Therefore, the Board has not found the opinion to be 
inadequate for adjudication purposes.  

With respect to the veteran's left hip disability, the April 
2003 examiner opined that the disability may have resulted 
from altered gait caused by his knee disabilities.  In light 
of the speculative nature of this opinion, the Board has also 
found it to be inadequate for adjudication purposes.

Accordingly, the Board is of the opinion that further 
development of the record is required to obtain appropriate 
medical opinions.

Additionally, the veteran, through his representative, has 
asserted that the veteran's migraine headaches are vascular 
in origin and etiologically related to his service-connected 
hypertension.  On remand, the veteran should be afforded an 
examination to determine the etiology of his migraine 
headaches.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the claims folder to be returned to the 
physician who examined the veteran in 
April 2003.  Based upon the results of 
the April 2003 examination and the review 
of the claims folder, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
veteran's right knee and left knee as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  With 
respect to the left hip, the examiner 
should also provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or 
service-connected disability.  The 
supporting rationale for all opinions 
expressed should also be provided.    

2.  If the physician who performed the 
April 2003 examination is no longer 
available, the required opinions and 
supporting rationale should be obtained 
from another physician with appropriate 
expertise.  Another examination of the 
veteran's knees or left hip should only 
be performed if deemed necessary by the 
physician.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any headache 
disorder found to be present.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
physician.  For each headache disorder 
identified, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's service-connected hypertension.  

The supporting rationale for each opinion 
expressed must also be provided.

4.  Thereafter, the originating agency 
should review the claims folders and 
ensure that the requested development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The originating agency should also 
undertake any other development it 
determines to be warranted.

6.  Then, the originating agency should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the originating agency should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

